PER CURIAM.
This is an appeal from an order granting defendant’s motion to dismiss plaintiff’s complaint for failure to state a cause of action for broker’s commission.
The theory of plaintiff’s complaint is that she procured a purchaser ready, willing and able to buy defendant’s property on terms acceptable to defendant. We are of the view that the complaint was properly dismissed, with prejudice, for the reason that it showed affirmatively that there was nothing more than a conditional or qualified acceptance of the contract of sale by the defendant-seller.
Affirmed.